PER CURIAM:
The claimant, C. W. Stickley, Inc., seeks an award of $1,428.37 from the respondent, Division of Highways, for damage to a concrete truck. The damage occurred on May 23, 1995, while the concrete truck was en route to a construction site on Route 18/2 in Marion County. During the drive, the concrete truck operator, Edward Lee Morris, encountered a large drainage culvert. At this time, Mr. Morris stopped the truck and inspected the culvert. Mr. Morris testified that the culvert appeared to be safe, and he drove the concrete truck across the culvert. Shortly thereafter, a tow truck was dispatched to remove the immobilized concrete truck. Unfortunately, due to the maneuverability restrictions and weight of the concrete truck, the truck was damaged while being removed from the culvert.
Casey David Stickley, the vice-president and treasurer of the claimant corporation, testified that the cost of removing and repairing the concrete truck totaled $1,428.37. Mr. Stickley also testified that a majority of the damage to the concrete truck occurred while the truck was being removed from the culvert. However, Mr. Stickley believed a tow truck was the most economical way of removing the concrete truck.
The duty owed by the respondent to motorists is one of reasonable care and diligence in maintaining the roads under all circumstances. Hobbs v. Dept. of Highways, 13 Ct. Cl. 27 (1979). Although this duty does not make the respondent a guarantor of the safety of motorists, this duty does require the respondent to provide motorists a reasonably safe road to post weight limit restrictions where necessary.
The record in this claim indicates that the culvert in question was located on a road in which the respondent has a duty to maintain, and the damage to the truck occurred as a proximate result of the culvert failure. In addition, the operator of the concrete truck exercised due care before *55proceeding across the culvert, and the truck did not violate any posted weight limit restrictions on the road.
After a review of the record, the Court is of the opinion to that a respondent was negligent in maintaining the culvert at the time of the incident. Accordingly, the Court makes an award to the claimant in the amount of $1,428.37.
Award of $1,428.37.